DETAILED ACTION
This action is responsive to communications filed 31 May 2022.
Claims 1-15 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DORON et al. (US-20180255095-A1) hereinafter Doron in view of Feyzibehnagh et al. (US-20190215308-A1) hereinafter Feyzibehnagh further in view of Holloway et al. (US-8613089-B1) hereinafter Holloway.
Regarding claim 6, Doron discloses:
An apparatus for processing data ([0026] defense platform [FIG. 1] 140), the apparatus comprising: 
at least one processor ([0089-0090] detector 260 comprising microprocessor [FIG. 2] 140 comprising 260); and 
a memory storing instructions ([0089-0090] detector comprising memory), wherein the instructions when executed by the at least one processor ([0092] instructions executed by one or more processors), cause the at least one processor to perform operations ([0092] to perform various processes), the operations comprising: 
Attorney Docket No: JSGTPO11US/19A12895US3 Serial No.: 16/676,935receiving an access request to access a target domain name ([0062] request to a protected domain (i.e. access request to access a target domain name)), wherein in a domain name system the target domain name corresponds to an IP address ([0061] IP addresses of assets in the cloud computing platform [0062] IP address of the requested domain hosted in the cloud computing platform); 
converting the target domain name into a preset high defense domain name ([0062] request to a protected domain would be replaced (i.e. converted) with a FQDN identified by a different domain name (i.e. preset high defense domain name)); 
querying an IP address corresponding to the preset high defense domain name in the domain name system ([0058] resolve the FQDN of the protected application replied with the IP addresses of the defense platform, e.g. DNS (i.e. DNS is for querying/requesting a domain name to IP address resolution)); and 
sending the access request according to the IP address corresponding to the preset high defense domain name ([0058] resolve the FQDN of the protected application replied with the IP addresses of the defense platform [0062] request to a protected domain replaced with a FQDN identified by a different domain, (i.e. where FQDN is resolved in a DNS system for traffic redirection is equated to a request to access the protected domain, which has been converted to a FQDN and resolved into an IP address of the defense platform, so that traffic is redirected, e.g. access to the defense platform and not the assets in the cloud computing platform)); 
wherein, in response to detecting that the IP address corresponding to the target domain name enables a black hole ([0031] DDoS attack is detected, the traffic is redirected to the defense platform (i.e. wherein it would trigger mitigation resources, enabling the black hole)), resolving the IP address corresponding to the preset high defense domain name in the domain name system to a preset high defense IP address ([0058] resolve the FQDN of the protected application replied with the IP addresses of the defense platform) and sending the access request to the preset high defense IP address ([0062] request to a protected domain replaced with a FQDN identified by a different domain, (i.e. where FQDN is resolved in a DNS system for traffic redirection is equated to a request to access the protected domain, which has been converted to a FQDN and resolved into an IP address of the defense platform, so that traffic is redirected, e.g. access to the defense platform and not the assets in the cloud computing platform)), the preset high defense IP address being used for filtering malicious attack traffic included in the access request at the preset high defense IP address ([0060] clean the traffic by executing one or more mitigation actions, and to send the clean traffic directly to servers for use by the protected application (i.e. filtering unclean, e.g. malicious, traffic)), and returning the filtered access request filtered by the preset high defense IP address to the IP address of the target domain name ([0037] defense platform is configured to inject clean traffic provided by the mitigation resource back to cloud computing platform [0061] IP addresses of assets in the cloud computing platform [0062] IP address of the requested domain hosted in the cloud computing platform, request to a protected domain (i.e. access request to access a target domain name)); and 
in response to detecting that the IP address corresponding to the target domain name closes the black hole ([0062] peace/no attack times (i.e. wherein it would not trigger mitigation resources, closing the black hole), see also [0064] previously detected DDoS attack is terminated, e.g. peace mode, [0032]), resolving the IP address corresponding to the target domain name in the domain name system to the IP address of the target domain name ([0064] DNS traffic redirection is terminated and the DNS operation is returned to its original operation such that traffic is directed from EUDs directly to their original destination server located at the cloud computing platform), and sending the access request to the IP address of the target domain name ([0061] IP addresses of assets in the cloud computing platform [0062] IP address of the requested domain hosted in the cloud computing platform, request to a protected domain (i.e. access request to access a target domain name) [0064] EUDs directly to their original destination server).
Doron does not explicitly disclose:
wherein in a domain name system the target domain name corresponds to an Elastic IP (EIP) address;
wherein, in response to detecting that the EIP address corresponding to the target domain name enables a black hole, switching the IP address corresponding to the preset high defense domain name in the domain name system to a preset high defense IP address;
in response to detecting that the EIP address corresponding to the target domain name closes the black hole, switching the IP address corresponding to the preset high defense domain name in the domain name system to the EIP address of the target domain name;
However, Feyzibehnagh discloses:
wherein in a domain name system the target domain name corresponds to an Elastic IP (EIP) address ([0091] premium VPN may be used to route premium traffic to suitable sources, e.g. network addresses that are less likely to be blocked by destinations (e.g. uses an elastic IP address) [0045] VPN device may route traffic based on the domain name and the associated IP address returned from the request, e.g. DNS);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron in view of Feyzibehnagh to have the target domain name correspond to an Elastic IP in a domain name system. One of ordinary skill in the art would have been motivated to do so to use addresses that are less likely to be blocked by destinations (Feyzibehnagh, [0091]).
Doron-Feyzibehnagh do not explicitly disclose:
wherein, in response to detecting that the IP address corresponding to the target domain name enables a black hole, switching the IP address corresponding to the preset high defense domain name in the domain name system to a preset high defense IP address;
in response to detecting that the IP address corresponding to the target domain name closes the black hole, switching the IP address corresponding to the preset high defense domain name in the domain name system to the IP address of the target domain name;
However, Holloway discloses:
wherein, in response to detecting that the IP address corresponding to the target domain name enables a black hole ([col. 16, ls. 15-35] e.g. domain that is being attacked), switching the IP address corresponding to the preset high defense domain name in the domain name system to a preset high defense IP address ([col. 16, ls. 21-35] proxy service node performs one or more actions to mitigate the attack, e.g. changing (i.e. switching) the routing such that traffic for that IP address points to a particular data center or hardware device that is dedicated to handling attacks (i.e. IP address of mitigation resource, e.g. preset high defense IP));
in response to detecting that the IP address corresponding to the target domain name closes the black hole ([col. 3, ls. 56-col. 4, ls. 7] proxy server analyze the incoming traffic and take one or more actions on the incoming traffic, e.g. there is not a threat or DOS attack), switching the IP address corresponding to the preset high defense domain name in the domain name system to the IP address of the target domain name ([col. 3, ls. 56-col. 4, ls. 7] proxy server may transit the outgoing traffic to the appropriate origin server [col. 5, ls. 4-26] e.g. IP addresses that resolve to their origin servers);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron-Feyzibehnagh in view of Holloway to have switched the IP address corresponding to the preset high defense domain name between the high defense IP address and EIP address of the target domain name in response to detecting whether the EIP address corresponding to the target domain name enables or closes a black hole. One of ordinary skill in the art would have been motivated to do so to analyze incoming traffic and take one or more actions on the incoming traffic, e.g. based on a threat/attack (Holloway, [col. 3, ls. 56-col. 4, ls. 7]).
Regarding claims 1 and 11, they do not further define nor teach over the limitations of claim 6, therefore, claims 1 and 11 are rejected for at least the same reasons set forth above as in claim 6.
Claims 2-4, 7-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doron-Feyzibehnagh-Holloway in view of Hashmi (US-11025483-B1).
Regarding claim 107, Doron-Feyzibehnagh-Holloway disclose:
The apparatus according to claim 6, set forth above, wherein, before converting the target domain name into a preset high defense domain name, the operations further comprise: 
Doron discloses:
generating a high defense domain name before converting the target domain name into a preset high defense domain 15name ([0062] e.g. po.mysite.clouddetectorner (i.e. required to be generated prior to use, e.g. to replace a protected domain with the FQDN identified by a different domain name as above, if not generated then there would be no domain name to redirect to));
creating a record that the target domain name resolves to the IP address  ([0064] DNS traffic redirection is terminated and the DNS operation is returned to its original operation such that traffic is directed from EUDs directly to their original destination server located at the cloud computing platform (i.e. DNS requires DNS records, e.g. for name resolution) [0061] IP addresses of assets in the cloud computing platform [0062] IP address of the requested domain hosted in the cloud computing platform, request to a protected domain (i.e. access request to access a target domain name for IP address of the requested domain, e.g. address domain resolves to)); and
creating a record that the target domain name resolves to the high defense domain name ([0062] request to a protected domain would be replaced (i.e. converted) with a FQDN identified by a different domain name (i.e. preset high defense domain name), e.g. automatically modifying an authoritative DNS record (i.e. to create a record that points to a different domain name, e.g. high defense domain name, e.g. DNS redirect) entry to point to other address representing a mitigation resource, e.g. FQDN identified by a different domain name).
Doron does not explicitly disclose:
configuring the EIP address corresponding to the target domain name, an area to which the EIP address belongs, and health checking a port based on a Transmission Control Protocol (TCP) service; 
creating a record that the high defense domain name resolves to the EIP address; 
However, Feyzibehnagh discloses:
configuring the EIP address ([0091] premium VPN may be used to route premium traffic to suitable sources, e.g. network addresses that are less likely to be blocked by destinations (e.g. uses an elastic IP address, e.g. configured to use an address less likely to be blocked by destinations) [0045] VPN device may route traffic based on the domain name and the associated IP address returned from the request, e.g. DNS);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron-Feyzibehnagh-Holloway to have the target domain name correspond to an Elastic IP in a domain name system. One of ordinary skill in the art would have been motivated to do so to use addresses that are less likely to be blocked by destinations (Feyzibehnagh, [0091]).
Doron-Feyzibehnagh do not explicitly disclose:
configuring the EIP address corresponding to the target domain name, an area to which the EIP address belongs, and health checking a port based on a Transmission Control Protocol (TCP) service;
creating a record that the high defense domain name resolves to the IP address;
However, Holloway discloses:
creating a record that the high defense domain name resolves to the IP address ([col. 3, ls. 56-col. 4, ls. 7] proxy server may transit the outgoing traffic to the appropriate origin server [col. 5, ls. 4-26] e.g. IP addresses that resolve to their origin servers, via DNS records (i.e. must be created so as to resolve the IP addresses to the domain names of the servers));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron-Feyzibehnagh-Holloway to have created a record that the high defense name resolves to the EIP address. One of ordinary skill in the art would have been motivated to do so to have IP addresses resolve to their origin servers (Holloway, [col. 4, ls. 4-26]).
Doron-Feyzibehnagh-Holloway do not explicitly disclose:
configuring the EIP address corresponding to the target domain name, an area to which the EIP address belongs, and health checking a port based on a Transmission Control Protocol (TCP) service;
However, Hashmi discloses:
configuring the EIP address corresponding to the target domain name ([col. 14, ls. 4-29] IP address assigned to VPN endpoint virtual machine, e.g. elastic IP address), an area to which the EIP address belongs ([col. 14, ls. 4-29] IP address, e.g. elastic IP, remains associated with the customer’s service provider account), and health checking a port based on a Transmission Control Protocol (TCP) service ([col. 14, ls. 4-40] health and status of the VPN endpoint virtual machines are monitored, e.g. via heartbeats [col. 9, ls. 32-63] e.g. network port timeouts, e.g. within heartbeat messages [col. 23, ls. 32-43] network interface may support communication via any other suitable type of network and/or protocol (i.e. TCP/IP));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron-Feyzibehnagh-Holloway in view of Hashmi to have configured the EIP corresponding to the target domain name, an area to which the EIP address belongs, and health checking a port based on TCP service. One of ordinary skill in the art would have been motivated to do so to assign an elastic IP address that remains associated with the customer’s service provider account and monitor the health and status of the VPN endpoint virtual machines (Hashmi, [col. 14, ls. 4-40] [col. 9, ls. 32-63] [col. 23, ls. 32-43]).
Regarding claim 8, Doron-Feyzibehnagh-Holloway-Hashmi disclose:
The apparatus according to claim 7, set forth above, wherein the operations 25further comprise: 
Doron discloses:
creating a high defense IP address in response to detecting that the IP address is attacked and the black hole is enabled ([0031] DDoS attack is detected, the traffic is redirected to the defense platform (i.e. wherein it would trigger mitigation resources, enabling the black hole) [0058] resolve the FQDN of the protected application replied with the IP addresses of the defense platform (i.e. must be created so as to be resolved to, otherwise there would be no IP address to resolve to)); and 
creating a forwarding rule of returning from the high defense IP address back to the IP address ([0060-0061] mitigation resource is configured to clean the traffic, and forwards legitimate clean traffic back toward the protected application (i.e. forwarding rule from the mitigation resource back to protected application, e.g. IP address of mitigation resource a high defense IP, and IP address of protected application the target IP));
30calling the domain name system to resolve the high defense domain name to switch to the high defense IP address ([0058] resolve the FQDN of the protected application replied with the IP addresses of the defense platform [0062] request to a protected domain replaced with a FQDN identified by a different domain, (i.e. where FQDN is resolved in a DNS system for traffic redirection is equated to a request to access the protected domain, which has been converted to a FQDN and resolved into an IP address of the defense platform, so that traffic is redirected, e.g. access to the defense platform and not the assets in the cloud computing platform)).  
Doron does not explicitly disclose:
configuring the EIP address;
However, Feyzibehnagh discloses:
configuring the EIP address ([0091] premium VPN may be used to route premium traffic to suitable sources, e.g. network addresses that are less likely to be blocked by destinations (e.g. uses an elastic IP address, e.g. configured to use an address less likely to be blocked by destinations) [0045] VPN device may route traffic based on the domain name and the associated IP address returned from the request, e.g. DNS);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron-Feyzibehnagh-Holloway-Hashmi to have the target domain name correspond to an Elastic IP in a domain name system. One of ordinary skill in the art would have been motivated to do so to use addresses that are less likely to be blocked by destinations (Feyzibehnagh, [0091]).
Regarding claim 9, Doron-Feyzibehnagh-Holloway-Hashmi disclose:
The apparatus according to claim 8, set forth above, wherein the operations further comprise: 
Doron discloses:
calling the domain name system to resolve the target domain name to resolve to the IP address ([0064] DNS traffic redirection is terminated and the DNS operation is returned to its original operation such that traffic is directed from EUDs directly to their original destination server located at the cloud computing platform [0061] IP addresses of assets in the cloud computing platform [0062] IP address of the requested domain hosted in the cloud computing platform, request to a protected domain (i.e. access request to access a target domain name)), in response to 5detecting that the IP address ends the black hole ([0062] peace/no attack times (i.e. wherein it would not trigger mitigation resources, closing the black hole), see also [0064] previously detected DDoS attack is terminated, e.g. peace mode).
Doron does not explicitly disclose:
calling the domain name system to resolve the high defense domain name to switch to the EIP address, in response to 5detecting that the EIP address ends the black hole.
However, Feyzibehnagh discloses:
configuring the EIP address ([0091] premium VPN may be used to route premium traffic to suitable sources, e.g. network addresses that are less likely to be blocked by destinations (e.g. uses an elastic IP address, e.g. configured to use an address less likely to be blocked by destinations) [0045] VPN device may route traffic based on the domain name and the associated IP address returned from the request, e.g. DNS);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron-Feyzibehnagh-Holloway-Hashmi to have the target domain name correspond to an Elastic IP in a domain name system. One of ordinary skill in the art would have been motivated to do so to use addresses that are less likely to be blocked by destinations (Feyzibehnagh, [0091]).
Doron-Feyzibehnagh do not explicitly disclose:
calling the domain name system to resolve the high defense domain name to switch to the IP address, in response to 5detecting that the IP address ends the black hole.
However, Holloway discloses:
calling the domain name system to resolve the high defense domain name to switch to the IP address ([col. 3, ls. 56-col. 4, ls. 7] proxy server may transit the outgoing traffic to the appropriate origin server [col. 5, ls. 4-26] e.g. IP addresses that resolve to their origin servers), in response to 5detecting that the IP address ends the black hole ([col. 3, ls. 56-col. 4, ls. 7] proxy server analyze the incoming traffic and take one or more actions on the incoming traffic, e.g. there is not a threat or DOS attack).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron-Feyzibehnagh-Holloway-Hashmi to have switched the IP address corresponding to the preset high defense domain name between the high defense IP address and EIP address of the target domain name in response to detecting whether the EIP address corresponding to the target domain name enables or closes a black hole. One of ordinary skill in the art would have been motivated to do so to analyze incoming traffic and take one or more actions on the incoming traffic, e.g. based on a threat/attack (Holloway, [col. 3, ls. 56-col. 4, ls. 7]).
Regarding claims 2-4 and 12-14, they do not further define nor teach over the limitations of claim 7-9, therefore, claims 2-4 and 12-14 are rejected for at least the same reasons set forth above as in claim 7-9.
Claim 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doron-Feyzibehnagh-Holloway-Hashmi in view of Carney et al. (US-9197666-B2) hereinafter Carney.
Regarding claim 10, Doron-Feyzibehnagh-Holloway-Hashmi disclose: 
The apparatus according to claim 9, set forth above, wherein the operations further comprise: 
Doron discloses:
deleting the high defense IP address and the forwarding rule ([0064] DNS traffic redirection is terminated and the DNS operation is returned to its original operation such that traffic is directed from EUDs directly to their original destination server located at the cloud computing platform (i.e. traffic no longer forwarded to defense platform, e.g. forwarding rule deleted, and using original IP, e.g. high defense IP address deleted) [0061] IP addresses of assets in the cloud computing platform [0062] IP address of the requested domain hosted in the cloud computing platform, request to a protected domain (i.e. access request to access a target domain name)); and 
Doron does not explicitly disclose:
10recycling the high defense IP address to an available pool.
However, Carney discloses:
recycling the high defense IP address to an available pool ([col. 11, ls. 17-35] receive a network address out of this special pool, e.g. assign a hostname with a temporary network address if the requestor is suspected of being an attacker, e.g. to route traffic to a black hole system that includes various traffic analysis tools to further analyze the traffic originating from the requestor [col. 13, ls. 37-53] address assignment module may cause the name servers to retire all records associated with a set of temporary network addresses after a serving and supporting stage of an address allocation scheme, where each set of temporary network addresses is retired and the retired addresses may be returned to the pool of unused public addresses).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Doron-Feyzibehnagh-Holloway-Hashmi in view of Carney to have deleted the high defense IP and recycled it to a pool. One of ordinary skill in the art would have been motivated to do so to allow for reuse of addresses (Carney, [col. 8, ls. 35-54]).
Regarding claims 5 and 15, they do not further define nor teach over the limitations of claim 10, therefore, claims 5 and 15 are rejected for at least the same reasons set forth above as in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
E. Kline, A. Afanasyev and P. Reiher, "Shield: DoS filtering using traffic deflecting," 2011 19th IEEE International Conference on Network Protocols, 2011, pp. 37-42, doi: 10.1109/ICNP.2011.6089077.;
T. Alharbi, A. Aljuhani and Hang Liu, "Holistic DDoS mitigation using NFV," 2017 IEEE 7th Annual Computing and Communication Workshop and Conference (CCWC), 2017, pp. 1-4, doi: 10.1109/CCWC.2017.7868480.; 
A. L. Tao, "How traffic scrubbing can guard against DDoS attacks," 2019, retrieved: https://www.computerweekly.com/news/252456702/How-traffic-scrubbing-can-guard-against-DDoS-attacks;
Y. Cao, Y. Gao, R. Tan, Q. Han and Z. Liu, "Understanding Internet DDoS Mitigation from Academic and Industrial Perspectives," in IEEE Access, vol. 6, pp. 66641-66648, 2018, doi: 10.1109/ACCESS.2018.2877710.;
L. Serodio, "Traffic Diversion Techniques for DDoS Mitigation using BGP Flowspec," 2013, retrieved: https://archive.nanog.org/sites/default/files/wed.general.trafficdiversion.serodio.10.pdf;
Hajduczenia (US-11012410-B2) DISTRIBUTED DENIAL-OF-SERVICE PREVENTION USING FLOATING INTERNET PROTOCOL GATEWAY;
Smith et al. (US-11095680-B2) NETWORK TRAFFIC DATA SCRUBBING WITH SERVICES OFFERED VIA ANYCASTED ADDRESSES;
Fleischman (US-10003611-B2) SYSTEMS AND METHODS FOR PROTECTING AN ONLINE SERVICE AGAINST A NETWORK-BASED ATTACK;
Nordstrom et al. (US-9548961-B2) DETECTING ADVERSE NETWORK CONDITIONS FOR A THIRD-PARTY NETWORK SITE;
Andriani (US-10509909-B2) NON-DISRUPTIVE DDOS TESTING;
Kustarz et al. (US-9432385-B2) SYSTEM AND METHOD FOR DENIAL OF SERVICE ATTACK MITIGATION USING CLOUD SERVICES
Devarajan et al. (US-20130007882-A1) METHODS OF DETECTING AND REMOVING BIDIRECTIONAL NETWORK TRAFFIC MALWARE;
Tong (CN-107493272-A) FLOW RATE CLEANING METHOD INVOLVES PERFORMING SECOND ADDRESS TRANSLATION ON NORMAL TRAFFIC RETAINED AFTER COMPLETION OF CLEANING, AND SENDING BACK NORMAL TRAFFIC TO TARGET TERMINAL DEVICE;
Hu et al. (CN-101902456-A) WEB SITE SAFE DEFENSIVE SYSTEM, HAS FLOW RETRACTOR CONNECTED WITH DOMAIN NAME SYSTEM SERVER, AND WEB SAFE DETECTOR SENDING HTTP REQUEST MESSAGE TO WEB SITE WHEN HTTP REQUEST MESSAGE IS IN ABNORMAL CONDITION;
Varner (US-20140173111-A1) DATA USAGE MANAGEMENT SYSTEMS AND METHODS;
Hunt et al. (US-9578048-B1) IDENTIFYING PHISHING WEBSITES USING DOM CHARACTERISTICS;
Radlein et al. (US-9794281-B1) IDENTIFYING SOURCES OF NETWORK ATTACKS;
Yu et al. (US-10798060-B2) NETWORK ATTACK DEFENSE POLICY SENDING METHOD AND APPARATUS, AND NETWORK ATTACK DEFENDING METHOD AND APPARATUS;
Duca et al. (US-20180020002-A1) SYSTEM AND METHOD FOR FILTERING INTERNET TRAFFIC AND OPTIMIZING SAME;
Yang et al. (WO-2017041656-A1) METHOD FOR FACILITATING USER TRAFFIC PROCESSING BY ELEMENTARY DEFENSE DEVICE IN DOMAIN NAME SYSTEM, INVOLVES CONTROLLING TRANSFER OF TRAFFIC, WHICH IS CLEANED TO SERVICE PROCESSING DEVICE FOR PROCESSING BY MANAGEMENT AND CONTROL DEVICE;
Haiyang et al. (CN-107404496-A) DDOS ATTACK DEFENDING AND TRACING METHOD BASED ON HTTP DNS;
Chen et al. (US-11057404-B2) METHOD AND APPARATUS FOR DEFENDING AGAINST DNS ATTACK, AND STORAGE MEDIUM;
ZHANG (US-20180324209-A1) NETWORK ATTACK DEFENSE METHOD, APPARATUS, AND SYSTEM;
Yu et al. (US-20180337888-A1) NETWORK ATTACK DEFENSE POLICY SENDING METHOD AND APPARATUS, AND NETWORK ATTACK DEFENDING METHOD AND APPARATUS;
Ma et al. (US-20180367566-A1) PREVENTION AND CONTROL METHOD, APPARATUS AND SYSTEM FOR NETWORK ATTACK.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453